RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2956-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.G.,

          Defendant,

and

K.A.G.,

     Defendant-Appellant.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF K.K.G.-G.,
a minor.
_____________________________

                   Argued September 29, 2022 – Decided October 5, 2022

                   Before Judges Haas and Mitterhoff.
             On appeal from the Superior Court of New Jersey,
             Chancery Division, Family Part, Hudson County,
             Docket No. FG-09-0110-21.

             Catherine Wilkes, Assistant Deputy Public Defender,
             argued the cause for appellant (Joseph E. Krakora,
             Public Defender, attorney; Catherine Wilkes, of
             counsel and on the briefs).

             Wesley Hanna, Deputy Attorney General, argued the
             cause for respondent (Matthew J. Platkin, Acting
             Attorney General, attorney; Donna Arons, Assistant
             Attorney General, of counsel; Wesley Hanna, on the
             brief).

             Melissa R. Vance, Assistant Deputy Public Defender,
             argued the cause for minor K.K.G.-G. (Joseph E.
             Krakora, Public Defender, Law Guardian, attorney;
             Meredith Alexis Pollock, Deputy Public Defender, of
             counsel; Melissa R. Vance, of counsel and on the brief).

PER CURIAM

      Defendant K.A.G. 1 is the biological father of K.K.G.-G.          Defendant

appeals from the June 2, 2021 judgment of guardianship terminating his parental

rights to the child. Defendant contends the Division of Child Protection and

Permanency (Division) failed to prove each prong of N.J.S.A. 30:4C-15.1(a) by

clear and convincing evidence. The Law Guardian supports the termination on

appeal as it did before the trial court.


1
  We refer to defendant and the child by initials to protect their privacy. R.
1:38-3(d)(12).
                                                                            A-2956-20
                                           2
      Based on our review of the record and applicable law, we are satisfied that

the evidence in favor of the guardianship petition overwhelmingly supports the

decision to terminate defendant's parental rights.      Accordingly, we affirm

substantially for the reasons set forth by Judge Bernadette N. DeCastro in her

thorough written decision rendered on June 2, 2021.

      We will not recite in detail the history of the Division's interactions with

defendant and K.K.G.-G.      Instead, we incorporate by reference the factual

findings and legal conclusions contained in Judge DeCastro's decision. We add

the following brief comments.

      The guardianship petition was tried before Judge DeCastro over the course

of two days. The Division presented overwhelming evidence of defendant's

parental unfitness and established, by clear and convincing evidence, all four

statutory prongs outlined in N.J.S.A. 30:4C-15.1(a). In her thoughtful opinion,

Judge DeCastro concluded that termination of defendant's parental rights was in

the child's best interests, and fully explained the basis for each of her

determinations. In this appeal, our review of the judge's decision is limited. We

defer to her expertise as a Family Court judge, Cesare v. Cesare, 154 N.J. 394,

413 (1998), and we are bound by her factual findings so long as they are




                                                                            A-2956-20
                                        3
supported by sufficient credible evidence. N.J. Div. of Youth & Fam. Servs. v.

M.M., 189 N.J. 261, 279 (2007).

        Applying these principles, we conclude that Judge DeCastro's factual

findings are fully supported by the record and, in light of those facts, her legal

conclusions are unassailable. Children are entitled to a permanent, safe and

secure home. We acknowledge "the need for permanency of placements by

placing limits on the time for a birth parent to correct conditions in anticipation

of reuniting with the child." N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J.

Super. 76, 111 (App. Div. 2004). As public policy increasingly focuses on a

child's need for permanency, the emphasis has "shifted from protracted efforts

for reunification with a birth parent to an expeditious, permanent placement to

promote the child's well-being." Ibid. That is because "[a] child cannot be held

prisoner of the rights of others, even those of his or her parents. Children have

their own rights, including the right to a permanent, safe and stable placement."

Ibid.

        The question then is "whether the parent can become fit in time to meet

the needs of the children." N.J. Div. of Youth & Fam. Servs. v. F.M., 375 N.J.

Super. 235, 263 (App. Div. 2005); see also N.J. Div. of Youth & Fam. Servs. v.

P.P., 180 N.J. 494, 512 (2004) (indicating that even if a parent is trying to


                                                                             A-2956-20
                                        4
change, a child cannot wait indefinitely).    After carefully considering the

evidence, Judge DeCastro reasonably determined that defendant was unable to

parent K.K.G.-G. and would not be able to do so for the foreseeable future.

Under those circumstances, we agree with the judge that any further delay of

permanent placement would not be in the child's best interests.

      Affirmed.




                                                                       A-2956-20
                                       5